ADVISORY ACTION

Response to Arguments
The proposed amendment under the AFCP 2.0 program would not overcome the 35 U.S.C. 103(a) rejection of claims 1-26. In response to applicant's argument on page 15 that “nothing in such disclosure of Chuang describes "storing the determined motion vectors for one or more sub-blocks of the affine block in a first buffer," and "storing the determined one or more affine parameters of the affine block in a second buffer that is different than the first buffer," as set forth in amended claim 1” one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Chuang suggests wherein the one or more affine parameters comprise values used for scaling (The affine parameters in another embodiment include a scaled MV offset for the coded block; 0018) or offsetting (affine parameters in another embodiment include a horizontal direction MV offset, a vertical direction MV offset, and a motion vector in the neighboring block when the affine motion model is a six-parameter affine motion model; 0018) coordinates of sub-blocks of the affine block for determining motion vectors for the sub-blocks (The video coding system calculates and stores affine parameters for the neighboring blocks in step S52 and retrieves the affine parameters corresponding to a neighboring block of the current block in step S54; 0052 and Fig. 5). Chuang also suggests storing the determined motion vectors for one or more sub-blocks of the affine block in a first buffer (the temporal buffer stores the two or three affine motion vectors for the coded block; 0018 and The temporal MV buffer for storing motion vectors for affine candidate derivation may be implemented in Ref. Pict. Buffer 932 or any other memory coupling with the Affine Prediction 912; 0064). Lin suggests storing the determined motion vectors for one or more sub-blocks of the affine block in a first buffer (MVF of affine sub-blocks;  Fig. 3 and the high accuracy motion vector field is clipped and saved [i.e., a first buffer] as the same accuracy of the existing motion vector field of HMKTA2.0; §2.2 and 2.3.1); storing the determined one or more affine parameters of the affine block in a second buffer that is different than the first buffer (the side information about the parameters to signal in the bit stream becomes less and the complexity becomes lower; §2.1 and the index to indicate the position of the CPMVP in the candidate list is signalled in the bit stream; §2.3 i.e., inherently stored). The combination of both teachings are used in the rejections. Therefore, the proposed amendment would not overcome the prior art of record. Additionally, Applicant admits that the JEM 3.0 prior art suggests two different buffers: In JEM, the interpolated MVs of an affine block are generated and stored for each 4x4 block. ¶0093; and For example, in the simplified 4-parameters affine model used in JEM-3.0, the parameters vox, voy, are stored in the parameters buffers. ¶0126. Therefore, the proposed amendment would not be allowable and will not be entered.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON SLATER whose telephone number is (571)270-0375.  The examiner can normally be reached on MON-FRI 8AM-4PM EST, alt FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alison Slater/Primary Examiner, Art Unit 2487